Citation Nr: 0920090	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-23 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 determination from the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
held the appellant does not have qualifying military service 
that makes him eligible for VA benefits.

The appellant has properly appealed the RO's January 2007 
determination and the issue has been certified to the Board 
for appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no qualifying service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.

CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.3, 3.40, 
3.41, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

As discussed below, because the appellant does not meet the 
definition of a "veteran" under the law for VA purposes, 
and since there is no additional and pertinent information to 
dispute the service department's finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
No amount of notice or assistance from VA can change the 
appellant's legal status, as certified to VA by the service 
department.  Therefore, VCAA notice is not required in this 
case.  

Nevertheless, the Board finds VA has satisfied its duty to 
assist the appellant in the development of his claim, as the 
RO verified the appellant's military service with the 
National Personnel Records Center (NPRC).  In this regard, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative  has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Facts and Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 
(2008).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.

"Active military, naval, or air service" includes active 
duty.  In turn, "active duty" is defined as full time duty 
in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed 
Forces" consist of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2005).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, because it constituted the 
sole authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190. 38 
C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.40.

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable 
if the copy was issued by the service department or if the 
copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document 
in the custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate. 

38 C.F.R. § 3.203(a) (2008).  However, where the appellant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements of 38 C.F.R. § 3.203, the VA 
shall request verification of service from the service 
department.

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Therefore, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department.  Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The appellant has asserted that he is entitled to VA benefits 
based upon his alleged guerrilla service with the United 
States Armed Forces during World War II.  In support of his 
claim, the appellant submitted a Certification from the 
General Headquarters of the Armed Forces of the Philippines, 
dated July 2006, which shows he had recognized guerrilla 
service from November 1944 to January 1945.  He also 
submitted a PA AGO Form 23, Affidavit from Philippine Army 
Personnel, authenticated in January 2006, which shows the 
appellant had guerrilla service from January 1945 to November 
1945, with additional military service thereafter.  The 
appellant also submitted medical evidence showing diagnoses 
of degenerative arthritis, rheumatoid arthritis, anemia, and 
hypertension, as well as an affidavit from individuals who 
claim to know the appellant served as a guerrilla during 
World War II and suffered from various disabilities during 
service.  

In December 2006, the National Personnel Records Center 
(NPRC) certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.  

The Board has carefully considered the evidence submitted in 
support of the appellant's claim; however, the evidence 
provided fails to meet the requirements of 38 C.F.R. § 
3.203(a).  In this regard, the Board notes that none of the 
appellant's submissions consists of a document from a United 
States military service department.  

The Board notes the appellant submitted two documents issued 
by the Philippine Army that show he served as a guerrilla 
during World War II.  However, based upon the provisions of 
38 C.F.R. § 3.203, these documents do not constitute valid 
evidence of service which qualifies for VA benefits, because 
these documents, and all other documents submitted by the 
appellant, were not issued by a United States military 
service department.  In addition, the December 2006 
certification from the NPRC, indicating that the appellant 
had no qualifying service, is binding on VA.  See Spencer v. 
West, 13 Vet. App. 376 (2000).  Moreover, the appellant has 
provided no further evidence that would warrant a request for 
re-certification from the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  In this regard, the 
Board notes that the appellant was advised of the alternative 
forms of evidence which may be accepted as evidence of 
qualifying service by way of the June 2007 Statement of the 
Case, but he has not submitted any document that would be 
acceptable as credible evidence of qualifying military 
service.  See February 2008 File Memorandum.  

The Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, that he 
is not a "veteran" for VA benefits purposes, and that he 
is, therefore, not eligible for benefits under the laws 
administered by VA.  As the law is dispositive in this case, 
the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis, 6 Vet. App. at 429- 
30.


ORDER

Because the appellant is not a veteran for purposes of 
entitlement to VA benefits, basic eligibility for VA benefits 
is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


